Citation Nr: 0000846	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for a gunshot wound to 
the left thigh involving Muscle Group XIII, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran had active service from November 1966 to September 
1968.  In November 1998, the Board remanded this claim for 
further development, which has been accomplished.  The claim 
has again been referred to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has complaints of pain in the left thigh, but 
has full strength in the left leg, and a tender, well-healed 
scar is present at the site of the wound.  

3.  The veteran's gunshot wound of the left thigh is not 
productive of weakness, easy fatigability, atrophy, or 
incoordination with pain on movement.

4.  The veteran's gunshot wound of the left thigh is not 
shown to be productive of moderately severe impairment.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
gunshot wound to the left thigh, Muscle Group XIII, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321(b), 4.1-4.14, 4.40-4.56, 4.73, Diagnostic 
Code 5313 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for residuals 
of a gunshot wound to the left thigh involving Muscle Group 
XIII is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

Service medical records reveal that the veteran was wounded 
in the left thigh in a firefight during his service in 
Vietnam in November 1967.  These records further indicate 
that there was no artery or nerve involvement.  The wound was 
debrided under general anesthesia, and a delayed primary 
closure was performed early in December 1967 at a field 
hospital.  The veteran was then evacuated to Japan.  

As a result of his initial claim for service connection, the 
veteran was provided a VA examination in June 1971.  He 
reported ongoing pain in his left thigh, and that both lower 
extremities tired easily.  Objectively, a slightly depressed 
surgical scar was noted on the lateral aspect of the left 
thigh.  Muscle Group XIII was noted to be affected.  Range of 
motion of the left hip and thigh were within normal limits.  
There was no sensory deficit.  Based upon service medical 
records and the VA examination, a September 1971 rating 
decision granted service connection for residuals of the 
gunshot wound to Muscle Group XIII (left thigh), and assigned 
a 10 percent evaluation for such.

The veteran had no further contact with the RO with respect 
to this injury until the time of the current claim, which was 
received in January 1996.  Records dated substantially 
contemporaneous with this claim include January 1996 X-rays 
of the veteran's left thigh taken at Marion General Hospital 
of Marion, Ohio.  A 5-millimeter x 4-millimeter metallic 
fragment was noted on X-ray in the thigh, which was about 12 
millimeters lateral to the lateral portion of the proximal 
femur.  This was consistent with the veteran's history in the 
view of the interpreting radiologist.  

Additionally, a June 1996 treatment record from Julie P. 
Rindler, M.D., of Columbus, Ohio is incorporated in the 
claims file.  Dr. Rindler noted that the veteran had a normal 
bone scan of the thigh, and stated that results from an EMG 
study performed in May 1996 were consistent with mild left 
low lumbosacral nerve root irritation.  She continued that it 
was difficult to say how current symptoms were related to the 
veteran's service connected residuals of the gunshot wound.  
She repeated her opinion in July 1996 correspondence to the 
veteran.

In August 1996, the veteran sought VA treatment for 
complaints of left thigh pain.  He informed the clinician 
that his thigh pain increased, especially when climbing 
stairs or sitting for extended periods of time.  He reported 
that pain and cramping was in the anterior portion of the 
thigh.  Objectively, muscle strength was 5/5 in the left leg, 
and he could squat and perform a heel and toe walk.  
Sensation was mildly decreased over the left anterior thigh, 
and reflexes were 2+ on both lower extremities.  Iliotibial 
band tightness was present, however, and became the 
assessment.  Probably traumatic meralgia paresthesia, 
exacerbated by climbing stairs was also diagnosed.  Nerve 
damage was diagnosed in a separate August 1996 treatment 
record.  

As a result of the November 1998 Board remand, the RO 
obtained additional evidence.  An October (unknown year) 
notation from Bioflex Inc. of Columbus reflects that they 
provided the veteran with a TENS unit.  

In response to an RO inquiry, the veteran indicated in 
December 1998 that he sought VA treatment several times in 
1996, 1997 and 1998, and that he was able to use his 
employer's vacation or family leave to obtain time to attend 
treatment.  A review of the claims file reflects that the RO 
obtained all of the veteran's treatment records, reflecting 
treatment at the Columbus VA outpatient treatment center.  
While a detailed discussion of these records is not required, 
as they reflect substantially the same level of disability, 
the Board would note that an October 1997 VA treatment record 
reflected that the veteran had complaints of numbness when 
working, and that left neuralgia paresthesia was diagnosed.  

In March 1999, the veteran was provided a VA examination, 
which included photographs of the affected site on the left 
thigh.  The veteran related his relevant history, and the 
examiner had the opportunity to review the claims file.  The 
veteran informed the examiner that he has had numbness from 
his thigh to his ankle that has worsened over time.  Climbing 
stairs at work was reported to exacerbate pain.  Tightness 
was also reported.  Pain was alleviated when he was off his 
feet.  The veteran also reported that he was unable to work 
overtime as a result of the injury.  

Objectively, the examiner stated that there was a 12-
centimeter well-healed scar on the left thigh, with no 
discoloration or volume loss.  The scar had some tenderness 
to the touch and some slight decrease to light touch 
sensation.  There was no evidence of weakness or easy 
fatigability, nor atrophy, or incoordination with pain on 
movement.  Motor strength was equal in both lower 
extremities.  EMG studies and nerve conduction studies were 
normal, and X-rays revealed retained foreign body in the 
lateral aspect of the proximal left leg.  The examiner stated 
that the sensory abnormalities were of unknown etiology, 
there was no evidence of weakness or easy fatigability, 
atrophy, incoordination or pain with motion of the leg.  In 
sum, the examiner stated that the underlying muscle damage to 
Muscle Group XIII was remote, and without clinical 
consequence.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40 (1999). 

During the pendency of this claim the VA rephrased the rating 
schedule for rating the severity of muscle injuries, 
including those resulting from gunshot wounds.  See 62 Fed. 
Reg. 30235 (1997).  Ultimately, however, the revised rating 
schedule did not make substantive changes in the diagnostic 
criteria used to evaluate muscle injuries.  Both the prior 
and current criteria classify muscle injuries as slight, 
moderate, moderately severe or severe.

A moderate muscle injury is shown when there is a through and 
through or deep penetrating wound of short track from a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, and there are 
residuals of debridement, or prolonged infection.  See 
38 C.F.R. § 4.56 (1999).  Further, service department records 
or other evidence of in-service treatment for the wound must 
be shown, with consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id.

A moderately severe injury to a muscle must be a through and 
through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  A history post-
wounding of prolonged hospitalization in service for 
treatment, and a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability, and if 
present, evidence of inability to keep up with work 
requirements must be shown.  A severe muscle injury 
contemplates even greater symptomatology.  Id.

Diagnostic Code 5313 evaluates Muscle Group XIII, which 
controls the extension of the hip and flexion of the knee and 
outward and inward rotation of the flexed knee, among other 
things.  That Diagnostic Code also classifies muscle 
injuries, including gunshot wounds, as slight, moderate, 
moderately severe or severe.  A moderate muscle injury 
warrants a 10 percent evaluation, while a moderately severe 
injury warrants a 30 percent evaluation.  A severe muscle 
injury warrants a 40 percent evaluation.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5313 (1999).

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 10 percent evaluation.  In 
this regard, the veteran's symptomatology has remained 
substantially static during the course of this claim, and can 
be described as no more than moderate, as contemplated by the 
diagnostic criteria.  Muscle strength has consistently been 
described as full and equal in both lower extremities.  
Further, no evidence of weakness or easy fatigability, 
atrophy, or incoordination with pain on movement was noted at 
the VA examination performed in March 1999.  These results 
are consistent with result seen in earlier VA treatment 
records.  While a tender scar has consistently been noted, 
the examiner who performed the March 1999 examination found 
that there were no current musculature residuals of the 
wound.  Ultimately, consistent cardinal signs or symptoms of 
muscle disability have been noted during the claim, and thus 
none of the criteria for a moderately severe muscle injury 
have been shown.  The Board must thus conclude that as none 
of the criteria for a 30 percent evaluation have been met, 
the preponderance of the evidence is against the claim.

The Board has also considered the applicability of other 
possible Diagnostic Codes in evaluating the veteran's gunshot 
wound.  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  See 
38 C.F.R. § 4.55(a) (1999).  The maximum schedular evaluation 
for paralysis of the external cutaneous nerve or the ilio-
inguinal nerve is 10 percent under Diagnostic Codes 8529 and 
8530.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8529, 8530 
(1999).  Thus, even ascribing the veteran's complaints of 
thigh numbness to the gunshot wound, a disability evaluation 
in excess of 10 percent is not warranted.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In the absence of factors such as marked interference with 
employment (that is, beyond that contemplated in the rating 
criteria) or frequent hospitalizations during the course of 
this claim, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Towards this end, the 
veteran stated in a VA authorization form (VA Form 21-4142) 
that whatever days of work he missed due to his service 
connected disability were covered by vacation or family 
leave.  Other statements were to the effect that he has had 
to forego overtime as a result of thigh pain.  In this 
regard, these statements in the Board's opinion do not rise 
to the level of marked interference with employment.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound to the left thigh, Muscle Group XIII, is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

